

HOLLY ENERGY PARTNERS, L.P.
LONG-TERM INCENTIVE PLAN
NOTICE OF GRANT OF PHANTOM UNITS
(Non-Employee Director Award)
Pursuant to the terms and conditions of the Holly Energy Partners, L.P.
Long-Term Incentive Plan (the “Plan”), and the associated Phantom Unit Agreement
(Non-Employee Director Award) which has been made separately available to you
(your “Agreement”), you are hereby issued Units subject to certain restrictions
thereon and under the conditions set forth in this Notice of Grant of Phantom
Units (the “Notice”), in the Agreement, and in the Plan (the “Phantom Units”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Plan or your Agreement. You may obtain a copy of the Plan and a copy of
the prospectus related to the Units by following the instructions attached as
Appendix A. Additionally, you may request a copy of the Plan or the prospectus
by contacting Cara Whitesel at Cara.Whitesel@hollyfrontier.com or 214.954.6530.
Grantee:        ____________
Date of Grant:        ____________ __, 2020 (the “Date of Grant”)
Number of Units:    __________
Vesting Schedule:    The restrictions on all of the Phantom Units granted
pursuant to the Agreement will expire and the Phantom Units will become
transferable and non-forfeitable on December 1, 2021; provided, that you remain
a member of the Board continuously from the Date of Grant through such date.
Except as otherwise provided in Section 6 of your Agreement, all Phantom Units
that have not become vested and non-forfeitable pursuant to this Notice will be
null and void and forfeited to Holly Logistic Services, L.L.C. (the “Company”)
in the event you cease to be a member of the Board.
Vesting of the Units will be included in your income in an amount equal to the
closing price of the Units on the date of vesting (or if such day is not a
business day, the last preceding business day). By receipt of the Phantom Units
you acknowledge and agree that (a) you are not relying upon any determination by
the Company, its affiliates, Holly Energy Partners, L.P. or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) of the Fair Market Value of the Units on the Date of
Grant, (b) you are not relying upon any written or oral statement or
representation of the Company Parties regarding the tax effects associated with
this Notice and the Agreement and your receipt, holding and vesting of the
Phantom Units, (c) in accepting the Phantom Units you are relying on your own
judgment and the judgment of the professionals of your choice with whom you have
consulted and (d) a copy of the Agreement and the Plan has been made available
to you. In addition, you consent to
    1



--------------------------------------------------------------------------------



receive documents from the Company and any plan administrator by means of
electronic delivery, provided that such delivery complies with applicable law,
including, without limitation, documents pursuant or relating to any equity
award granted to you under the Plan or any other current or future equity or
other benefit plan of the Company (the “Company’s Equity Plans”). This consent
shall be effective for the entire time that you are a participant in a Company
Equity Plan. By accepting the Phantom Units you release, acquit and forever
discharge the Company Parties from all actions, causes of actions, suits, debts,
obligations, liabilities, claims, damages, losses, costs and expenses of any
nature whatsoever, known or unknown, on account of, arising out of, or in any
way related to the tax effects associated with this Notice and the Agreement and
your receipt, holding and vesting of the Phantom Units.
Holly Logistic Services, L.L.C.






    
Michael C. Jennings, Chief Executive Officer




    2




--------------------------------------------------------------------------------



Appendix A


    A-1

